Citation Nr: 1211139	
Decision Date: 03/27/12    Archive Date: 04/05/12

DOCKET NO.  09-31 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon


THE ISSUES

1.  Entitlement to an effective date prior to June 21, 2007, for the grant of service connection for chronic cervical spine strain, chronic thoracolumbar spine strain, and bilateral tinnitus.

2.  Entitlement to an award of additional compensation for dependents prior to the effective date of June 21, 2007.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran served on active duty from August 1987 to August 1990, and August 2004 to February 2006.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2008 RO decision, which denied claims for earlier effective dates for the grant of service connection of chronic cervical spine strain, chronic thoracolumbar spine strain, and bilateral tinnitus; and a March 2008 administrative decision, which awarded additional compensation for dependents, effective June 21, 2007.

In June 2011, a Travel Board hearing was held before the undersigned Veterans Law Judge at the Portland, Oregon RO.  A transcript of that proceeding has been associated with the claims folder.

The record reflects that the Veteran submitted additional evidence to the Board in conjunction with this case accompanied by a waiver of initial review of this evidence by the agency of original jurisdiction (AOJ) in accord with 38 C.F.R. § 20.1304. 


FINDINGS OF FACT

1.  On February 27, 2012, the Board issued a decision granting an earlier effective date of April 18, 2006, for the grant of service connection for chronic cervical spine strain, chronic thoracolumbar spine strain, and bilateral tinnitus, and the award of additional compensation for dependents.

2.  The February 27, 2012, decision erred in failing to consider the Veteran's February 8, 2006, date of separation from service when assigning the April 18, 2006, effective dates. 

3.  Resolving doubt in favor of the Veteran, the most probative evidence of record reflects that the Veteran filed a claim for service connection for a chronic cervical spine strain on April 18, 2006.
  
4.  Resolving doubt in favor of the Veteran, the most probative evidence of record reflects that the Veteran filed a claim for service connection for a chronic thoracolumbar spine strain on April, 18, 2006.

5.  Resolving doubt in favor of the Veteran, the most probative evidence of record reflects that the Veteran filed a claim for service connection for bilateral tinnitus on April 18, 2006.
  
6.  Resolving doubt in favor of the Veteran, the most probative evidence of record reflects that the Veteran filed a claim for additional compensation for dependents on April 18, 2006.


CONCLUSIONS OF LAW

1.  The criteria for vacating the Board decision issued on February 27, 2012, have been met.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2011). 

2.  The criteria for an effective date of February 9, 2006, for the grant of service connection for chronic cervical spine strain have been met.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 3.400, 4.71a, Diagnostic Code 5237 (2011).

3.  The criteria for an effective date of February 9, 2006, for the grant of service connection for chronic thoracolumbar spine strain have been met.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 3.400, 4.71a, Diagnostic Code 5237 (2011).

4.  The criteria for an effective date of February 9, 2006, for the grant of service connection for bilateral tinnitus have been met.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 3.400, 4.87, Diagnostic Code 6100 (2011).

5.  The criteria for an effective date of February 9, 2006, for the grant of additional compensation for dependents have been met.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 3.4, 3.204, 3.400, 3.401 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Vacatur 

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2011).    

On February 27, 2012, the Board issued a decision granting an earlier effective date of April 18, 2006, for the grant of service connection for chronic cervical spine strain, chronic thoracolumbar spine strain, and bilateral tinnitus, and the award of additional compensation for dependents.  The Veteran's DD-214 Form reflects that he was discharged from active duty service on February 8, 2006.  The Board notes that, if a claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from active service.  38 U.S.C.A. § 5110(b)(1) (West 2002); 38 C.F.R. § 3.400(b)(2)(i) (2011).  For the reasons discussed in detail below, the Board has determined that vacatur of the February 27, 2012, decision is warranted.

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims (Court). This vacatur is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  The merits of the issues set forth above are considered de novo in the decision below.

II.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the claimant provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

A VCAA letter dated in November 2007 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  This letter informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Additionally, this letter described how disability ratings and effective dates were assigned.
Moreover, the Board notes that, for claims for an earlier effective date, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement (NOD) with the rating or the effective date of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and relevant VA medical records are in the file.  All records identified by the Veteran as relating to these claims have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claims.  VA has fulfilled its duty to assist.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2011).  The Veteran was provided a VA examination for his cervical spine strain and chronic thoracolumbar spine strain in December 2007.  The examiner reviewed the record, conducted the appropriate diagnostic tests and studies, and noted the Veteran's assertions.  The Veteran was provided an audiological examination in December 2007.  The examiner reviewed the claims file, conducted the appropriate diagnostic tests and studies, and noted the Veteran's assertions.  As such, the Board finds these examination reports and opinions to be thorough and complete.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  With regard to the Veteran's claim for additional compensation for dependents, a VA examination is not needed to evaluate this claim, and, as such, an examination was not provided.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

III.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran claims that an earlier effective date, prior to June 21, 2007, should be assigned for the grant of service connection for chronic cervical spine strain, chronic thoracolumbar spine strain, and bilateral tinnitus; and the grant of additional compensation for dependents.  Essentially, he asserted at the June 2011 hearing that he met with his representative on April 18, 2006, and discussed filing the claims on appeal that day.  He further asserted that, when he called his representative to check on the status of his claims on multiple occasions, he was told that they were being processed.  He later found out that there was no record of his claims.  

Under VA laws and regulations, a specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by the VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2011).  In general, the effective date of an award based on an original claim or a claim reopened after final adjudication of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2011).  Generally, the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2011).  However, if the claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from active service.  38 U.S.C.A. § 5110(b)(1) (West 2002); 38 C.F.R. § 3.400(b)(2)(i) (2011).  The effective date of an award of disability compensation based on a claim to reopen after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(q)(ii), (r) (2011).

"Claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action, indicating an intent to apply for one or more benefits under laws administered by the VA from a claimant may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a) (2010).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

The evidence of record reflects that a claim for service connection for tinnitus, back problem C3-L1, and bilateral hearing loss was received on June 21, 2007.  The Veteran also submitted a statement on June 21, 2007, indicating that he wished to reinstate his compensation, as he was released from active duty on February 8, 2006.  The Veteran indicated in a March 5, 2008, statement that he wished to add 6 dependents for compensation.  

As noted above, the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2011).  In his case, the Veteran has asserted that he attempted to file the claims on appeal much earlier than June 21, 2007, and was led to believe by his representative that he had filed such claims and was simply waiting for them to be processed. 

At the June 2011 hearing, the Veteran's current representative asserted that the representative who originally met with the Veteran on April 18, 2006, was no longer with the office but that power of attorney form was generated on that date.  However, in March 2007, it became clear that there was no record of any claims being filed on behalf of the Veteran, and there was no record of his appointment of the Oregon Department of Veterans' Affairs as his representative.  The Veteran asserted that, on June 21, 2007, he came into the office of the Oregon Department of Veterans' Affairs to submit new paperwork regarding his power of attorney and to resubmit his claims, as attempts to obtain his original claims and power of attorney form had failed.  

The Veteran's representative argued at the June 2011 hearing that her office has discovered that a large volume of documents has been lost, misplaced, or misfiled for unknown reasons.  Essentially, the Veteran's representative argued at the June 2011 hearing that the Veteran's documents were submitted but were lost.  The representative asserted that this issue of missing or lost documents was particularly problematic in 2005 and 2006.  As a result of this problem, the service manager at the RO agreed to set up a tracking system to address this problem. 

In support of this assertion, a June 2011 letter was submitted by the manager of the Portland Claims and Counseling Office, noting that it became apparent in 2005 that a large number of submitted documents were not being adjudicated through the normal claims process.  As such, a meeting was scheduled with the RO management to address the growing problem of missing documents, and it was agreed that a plan would be implemented which involved a tracking sheet.  The manager stated that an electronic Lost Claim Log was kept, which documented lost claims for 2006 to the present.  This log revealed that 98 lost claims were processed between February 2006 and February 2007, 269 lost claims were processed between July 2007 and December 2010, and 16 lost claims had been processed to date in 2011.  A redacted copy of the Claim Documents Tracking Sheet was submitted with this letter.
Upon review of the other evidence of record, the Board notes that the claims file contains a VA Form 21-22 dated April 18, 2006, appointing the Oregon Department of Veterans Affairs as the Veteran's representative.  The claims file also contains a Person Information Print Screen from June 17, 2011, showing the Veteran's representative to be the Oregon Department of Veterans Affairs as of September 26, 2006, and a BIRLS Veteran Identification Print Screen from April 5, 2007, showing the Oregon Department of Veterans Affairs as the Veteran's appointed representative.  In a Compensation and Pension Veteran Information Print Screen dated June 21, 2007, the Veteran was listed as having no power of attorney.  The claims file contains a VA Form 21-22 dated June 22, 2007, appointing Oregon Department of Veterans Affairs as the Veteran's representative

The claims file also contains a Person Information Print Screen from June 17, 2011, showing that the Veteran's address was updated April 18, 2006. 

The Board notes that there is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (VA need only mail notice to the last address of record for the presumption to attach).  This presumption of regularity in the administrative process may be rebutted by "clear evidence to the contrary."  Schoolman v. West, 12 Vet. App. 307, 310 (1999).

In this regard, the Board notes that there is a presumption of regularity that, when a Veteran submits a claim for compensation, VA processes the claim accordingly.  However, in the case at hand, the Veteran has submitted evidence showing that not all claims received at the Portland RO during a certain time period were processed, but, in fact, so many claims file were lost or misplaced that a tracking system had to be put into effect.  Moreover, the evidence suggesting that there has been some discrepancy in the timeframe regarding the appointment of his power of attorney supports the assertions of the Veteran and his representative that there has been some irregularity in the processing of his claims.  Therefore, the Board finds that the presumption of regularity in the administrative process with regard to the receipt of the Veteran's claims has not attached, as there is clear evidence to the contrary.
Further, the Board finds that the Veteran is credible and sincere in his reports that he met with a representative on April 18, 2006, and expressed his intention to file the aforementioned claims.  The claims file contains a VA Form 21-22 on this date supporting his assertions.  

The Board notes that the Veteran has asserted that all of his communications prior to the June 21, 2007, claim had been with the Oregon Department of Veterans Affairs, not with the VA or the RO.  As noted above, the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2011).  However, for the reasons discussed above, the Board finds that the circumstances of this case are outside of the norm in terms of the filing of claims.  Credible evidence has been submitted on the Veteran's behalf showing that a large number of submitted documents were not adjudicated through the normal claims process at this RO during the timeframe in which the Veteran claims to have submitted his claims, and that a tracking system had to be set up to address this problem. 

Therefore, as the Board finds the Veteran's reports of meeting with a representative on April 18, 2006, to be both sincere and credible, and the evidence of record supports the assertion that submitted claims have been lost or misplaced at this RO for the specific timeframe in question, the Board will resolve all reasonable doubt in favor of the Veteran and presume that his claims for service connection for chronic cervical spine strain, chronic thoracolumbar spine strain, and bilateral tinnitus, and his claim for additional compensation for dependents were submitted on April 18, 2006.

As noted above, if the claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from active service.  38 U.S.C.A. § 5110(b)(1) (West 2002); 38 C.F.R. § 3.400(b)(2)(i) (2011).  Therefore, as the Veteran was discharged from service on February 8, 2006, and the Board has conceded that he submitted the aforementioned claims on April 18, 2006, the Board finds that an earlier effective date of February 9, 2006, should be assigned for the grant of service connection for chronic cervical spine strain, chronic thoracolumbar spine strain, and bilateral tinnitus, and the award for additional compensation for dependents.

The Board has considered awarding an effective date earlier than February 9, 2006.  However, there is no evidence of record, to include the Veteran's statements, that a claim was submitted on his behalf for service connection for chronic cervical spine strain, chronic thoracolumbar spine strain, or bilateral tinnitus, or the award for additional compensation for dependents prior to February 9, 2006, to include prior to his August 2004 to February 2006 period of active duty service.

In summary, the Board concludes that the evidence supports an effective date of February 9, 2006, for the grant of service connection for chronic cervical spine strain, chronic thoracolumbar spine strain, and bilateral tinnitus, and the award for additional compensation for dependents, but the preponderance of the evidence is against finding that an effective date prior to February 9, 2006, is warranted.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claims beyond February 9, 2006.


ORDER

The February 27, 2012, Board decision is vacated.

Entitlement to an effective date of February 9, 2006, for the grant of service connection for chronic cervical spine strain is granted.

Entitlement to an effective date of February 9, 2006, for the grant of service connection for chronic thoracolumbar spine strain is granted.

Entitlement to an effective date of February 9, 2006, for the grant of service connection for bilateral tinnitus is granted.

Entitlement to an award of additional compensation for dependents effective February 9, 2006, is granted.




	                        ____________________________________________
	MICHAEL LANE
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


